Case 2:20-cv-08021-FMO-MAA Document 6 Filed 09/17/20 Page 1 of 3 Page ID #:325

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-08021-FMO-MAA                                            Date: September 17, 2020
Title:      Eric Shane Silveira v. Jane Gastelo


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Muñoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why the Petition Should Not Be
                                       Summarily Dismissed for Lack of Habeas Jurisdiction

                                               Background

        On August 31, 2020, the Court received and filed Petitioner Eric Shane Silveira’s
(“Petitioner”) pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Petition”).
(Pet., ECF No. 1.) Petitioner alleges one ground for federal habeas relief: that he was denied due
process during August 2019 disciplinary proceedings for refusing to accept assigned housing, in
violation of California Code of Regulations Title 15, section 3005(c). (Id., at 5–8.) Specifically,
Petitioner claims that the disciplinary hearing officer deprived him of the opportunity to call
witnesses and present evidence in his favor. (Id., at 6–7.)

         Petitioner argues that he has a state-created right to “favorable points at six-month intervals
for satisfactory behavior while in prison,” which may only be forfeited for “serious misbehavior.”
(Id., at 7–8 (citing Cal. Code Regs. tit. 15, § 3375.4(a))). He further argues that the Fourteenth
Amendment’s Due Process Clause protects him against arbitrary deprivation of this state-created
interest. (Id., at 8–9 (citing Edwards v. Balisok, 520 U.S. 641, 646–47 (1997)).) However,
Petitioner does not explicitly seek to restore any favorable points. (See Pet.) Instead, Petitioner
simply requests “all relief to which I am entitled in this proceeding.” (Id., at 9.) Petitioner also does
not explain how the challenged disciplinary violation has affected his parole eligibility or release
date. (See Pet.)




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 3
Case 2:20-cv-08021-FMO-MAA Document 6 Filed 09/17/20 Page 2 of 3 Page ID #:326

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-08021-FMO-MAA                                           Date: September 17, 2020
Title:     Eric Shane Silveira v. Jane Gastelo, 2:20-cv-08021-FMO-MAA

                                               Discussion

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts
requires summary dismissal of federal habeas petitions “[i]f it plainly appears from the petition and
any attached exhibits that the petitioner is not entitled to relief in the district court.”

        “Federal law opens two main avenues to relief on complaints related to imprisonment: a
petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil Rights Act of 1871,
Rev. Statute § 1979, as amended, 42 U.S.C. § 1983. Challenges to the validity of any confinement
or to particulars affecting its duration are the province of habeas corpus; requests for relief turning
on circumstances of confinement may be presented in a § 1983 action.” Muhammad v. Close, 540
U.S. 749, 750 (2004) (per curiam) (citations omitted).

        When success on a petitioner’s claims “would not necessarily lead to his immediate or earlier
release from confinement,” those claims do not fall within the “core of habeas corpus.” Nettles v.
Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (en banc). If a claim “does not lie at ‘the core of habeas
corpus,’” then “it may not be brought in habeas corpus.” Id. at 934 (quoting Preiser v. Rodriguez,
411 U.S. 475, 487 (1973)).

        Challenges to a disciplinary proceeding may or may not give rise to a habeas corpus claim,
depending on whether the expungement of the challenged disciplinary violation and restoration of
good time credits would necessarily lead to a prisoner’s earlier release. See Nettles, 830 F.3d at
934–35; see also, e.g., Brown v. Montgomery, No. 19-cv-2021-CAB(WVG), 2020 U.S. Dist. LEXIS
146162, at *15–17 (S.D. Cal. Aug. 13, 2020) (noting that “the loss of good-time credits does not
automatically bring a case within the core of habeas corpus” and holding that the court lacked
jurisdiction over petitioner’s challenge because his success on the merits would not advance his
parole eligibility date).

        In Nettles, “[u]nder California law and the circumstances of Nettle’s case,” the parole board
could deny parole even if Nettles succeeded in expunging the challenged disciplinary violation and
restoring his good time credits. Id. at 935. Thus, the Ninth Circuit held that “[b]ecause success on
Nettles’s claims would not necessarily lead to his immediate or earlier release from confinement,
Nettles’s claim does not fall within ‘the core of habeas corpus,’ and he must instead bring his claim
under § 1983.” Id. (quoting Skinner v. Switzer, 562 U.S. 521, 535 n.13 (2011)). By contrast, in
Preiser, the Supreme Court held that a group of prisoners were required to bring their challenges to


CV-90 (03/15)                           Civil Minutes – General                            Page 2 of 3
Case 2:20-cv-08021-FMO-MAA Document 6 Filed 09/17/20 Page 3 of 3 Page ID #:327

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-08021-FMO-MAA                                         Date: September 17, 2020
Title:       Eric Shane Silveira v. Jane Gastelo, 2:20-cv-08021-FMO-MAA

disciplinary violations in habeas corpus proceedings instead of a 42 U.S.C. § 1983 action because
restoration of the forfeited good time credits would result in the prisoners’ “immediate release from
physical custody.” Preiser, 411 U.S. at 487.

        The Court presently does not have sufficient information to determine whether Petitioner’s
claim falls within the core of habeas corpus. See Nettles, 830 F.3d at 934–35. Petitioner has not
provided any information regarding his criminal conviction and sentence, expected release date, or
the effect of the challenged disciplinary violation on such release date. (See Pet.) Without such
information, the Court cannot determine whether Petitioner’s success in expunging the challenged
disciplinary violation and restoring any lost good time credits or favorable points would necessarily
lead to his earlier release. See id.

        Accordingly, the Court ORDERS Petitioner to respond in writing by no later than October
19, 2020. Petitioner’s response may take the form of either (1) a First Amended Petition or (2) a
memorandum explaining why Petitioner’s current claims entitle him to habeas relief. Either way,
Petitioner’s response must clarify the relief he seeks and explain how this relief will necessarily
result in his earlier release from confinement.

       Instead of filing a response to this Order, Petitioner may dismiss this action voluntarily
pursuant to Federal Rule of Civil Procedure 41(a). The Clerk is directed to attach Form CV-09
(Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c)).

       Petitioner is expressly cautioned that failure to respond to this Order by October 19,
2020 will result in a recommendation that the Petition be summarily dismissed for lack of
jurisdiction, and for failure to prosecute and failure to comply with a court order pursuant to
Federal Rule of Civil Procedure 41(b).


         It is so ordered.


Attachments
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))




CV-90 (03/15)                          Civil Minutes – General                           Page 3 of 3
